VICTORIA L. FRANCIS

Assistant U.S. Attorney

U.S. Attorney’s Office

2601 Second Avenue North, Suite 3200
Billings, MT 59101

Phone: 406-247-4633

FAX: (406) 657-6058

E-mail: victoria.francis@usdoj.gov

ATTORNEY FOR PLAINTIFF
United States of America

DEC 12 20%

Clerk, U.S. Distri
District Of Montane ut
Billings

FILED

DEC 17 2019

Clerk, U S District Court
District Of Montana
Billings

 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

 

UNITED STATES OF AMERICA,
Plaintiff,
VS.
JAMES BENNETT,
Defendant,
KNIFE RIVER

Garnishee.

 

CR 03-33-BLG-SPW

AGREED FINAL ORDER IN
GARNISHMENT

 

The parties, the United States of America, the judgment defendant, and the

gamishee defendant, agree and stipulate as follows:

N:\James Bennett Knife River Agreed Garnishment.docx

   
1. The judgment defendant's name, social security number are: James
Bennett, ***-**-2205. The defendant resides in Livingston, Montana.

2. A Judgment was entered against the judgment defendant in this action
in the amount of $4,671.00. The total balance due on the Judgment ix6'446.00.%5
of November 4, 2019.

3. The garnishee, whose address is P.O. Box 30238, Billings, MT 59107,
has in its possession, custody or control property of the judgment defendant in the
form of wages paid to the judgment defendant.

4. The judgment defendant waives services of an application for a writ of
continuing garnishment pursuant to Section 3205 of the Federal Debt Collection
Procedures Act of 1990 (FDCPA), 28 U.S.C. § 3205, and further waives his right
to a hearing under section 3205 and any other process to which the judgment
defendant may be entitled under the FDCPA.

5. The garnishee also waives service of an application for a writ of
continuing garnishment pursuant to 28 U.S.C. § 3205 and further waives its right
to answer and waives being heard in this matter and any other process to which the
garnishee defendant may be entitled under the FDCPA.

6. The judgment defendant agrees and stipulates that his wages are subject
to garnishment under 28 U.S.C. § 3205 and expressly agrees and stipulates that the

entry of a final order in garnishment is proper.

N:\James Bennett Knife River Agreed Garnishment.docx 2
7. The parties therefore agree and stipulate to the entry of a final order in
garnishment against the non exempt wages of the judgment defendant. It is
expressly agreed and stipulated to by the parties that the garnishee defendant shall
pay to the United States the total sum of $137.50 weekly, which shall be withheld
from the wages owed the judgment defendant. It is further stipulated that upon
request of the Office of the United States Attorney or U.S. Probation Office the
judgment defendant shall provide a new financial statement, tax returns, or any
other financial information. After review of the updated financial information,
payments may change in accordance with current financial status.

8. These sums will be applied to the judgment rendered against James
Bennett in this cause. These payments are to continue until the unpaid balance is
fully paid and satisfied.

Checks should be made payable to: "Clerk of U.S. District Court",
referencing CR 03-33-BLG and mailed to:

Clerk of U.S. District Court, 2601 Second Ave North, Suite 1200, Billings,
MT 59101.

9. Nothing in this agreement prevents the plaintiff from pursuing
administrative offsets of any funds owed to the defendant by any government
agency, including the Internal Revenue Service, and the judgment defendant
specifically consents to any such offset. Any payments applied to this claim by the

Internal Revenue Service as a result of tax return offsets will be credited as a

N:\James Bennett Knife River Agreed Garnishment.docx 3
payment to the existing balance but will not interrupt the periodic payments
withheld from wages described above unless it results in payment in full.

10. The judgment defendant can at any time, request an accounting of the
funds garnished. However, the judgment defendant hereby knowingly waives any

rights that he may have under 28 U.S.C. § 3205(c)(9) to any automatic accounting.

APPROVED AND SO ORDERED this_/% ’ day of Recercbe. 2019.

Leva ¢tillin

SUSAN P WATTERS
U.S. District Court Judge

CONSENTED TO BY:

| LZ. rl - pate |Z i e—/ e

VICTORIA L. FRANCIS
Assistant United Stateg“Attorney
Attorney for Plaintifi

 

Diy pate 2°34
JAMES BENNETT
Judgment Defendant

Hoi cha Ug pate vol G./ 4

KNIFE RIVER
Judgment Garnishee

 

 

N:\James Bennett Knife River Agreed Garnishment.docx 4
